DETAILED ACTION
	Claims 1-10 are pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gendlin et al. (US 2013/0202940) in view of Muto (JP 2010-232102).
	Regarding claims 1 and 10, Gendlin teaches a plurality of battery modules 18 for a vehicle comprising at least on cell and a tray 20 to which the modules are mounted (par.14, 18-21, fig. 1).  Gendlin teaches that the battery modules are fastened to each other by a band (par.18-21, fig. 1).  Gendlin does not teach that the cells are attached to each other slidably.  However, Muto teaches that one manner of attaching battery modules together is to slidably connect convex and concave portions of neighboring batteries (par. 4-12, fig. 3). Therefore, it would have been obvious to one of ordinary skill in 

[AltContent: arrow][AltContent: textbox (Sliding Groove)][AltContent: arrow][AltContent: textbox (Sliding Protrusion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Guide Protrusion)][AltContent: textbox (Guide Groove)]
    PNG
    media_image1.png
    536
    736
    media_image1.png
    Greyscale

	Regarding claims 2 and 3, Gendlin teaches that the battery modules are coupled to the tray 20 by rails 14 whereby the modules are attached by sliding (par. 4-12, fig. 3).
	Regarding claim 4, Gendlin teaches that the rails comprise a groove and a guide portion (par. 4-12, fig. 3).
	Regarding claim 5, Gendlin teaches a sliding protrusion and a sliding groove that mate with the sliding guide groove and the sliding guide protrusion (par. 4-12, fig. 3).
	Regarding claims 6-8, Gendlin does not teach that the batteries are slidably connected to each other.  However, Muto teaches that batteries may be fixed to each other via concave portions that have .

    PNG
    media_image2.png
    318
    274
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Gendlin does not teach a support beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729